Title: To Thomas Jefferson from Meriwether Lewis, 23 September 1806
From: Lewis, Meriwether
To: Jefferson, Thomas


                        
                            Sir
                            
                            St. Louis September 23rd. 1806.
                        
                        It is with pleasure that I anounce to you the safe arrival of myself and party at 12 Obtr. today at this place
                            with our papers and baggage. In obedience to your orders we have penitrated the Continent of North America to the Pacific
                            Ocean, and sufficiently explored the interior of the country to affirm with confidence that we have discovered the most
                            practicable rout which dose exist across the continent by means of the navigable branches of the Missouri and Columbia
                            Rivers. such is that by way of the Missouri to the foot of the rapids, five miles below the great falls of that river a
                            distance of 2575 miles, thence by land passing the Rocky Mountains to a navigable part of the Kooskooske 340; with the
                            Kooskooske 73 mls. a South Easterly branch of the Columbia 154 miles and the latter river 413 mls. to the Pacific Ocean;
                            making the total distance from the confluence of the Missouri and Mississippi to the discharge of the Columbia into the
                            Pacific Ocean 3555 miles. the navigation of the Missouri may be deemed safe and good; it’s difficulties arrise from it’s
                            falling banks, timber imbeded in the mud of it’s channels, it’s sand bars and steady rapidity of it’s current, all which
                            may be overcome with a great degree of certainty by taking the necessary precautions. the passage by land of 340 miles
                            from the Missouri to the Kooskooske is the most formidable part of the tract proposed across the Continent; of this
                            distance 200 miles is along a good road, and 140 over tremendious mountains which for 60 mls. are covered with eternal
                            snows; however a passage over these mountains is practicable from the latter part of June to the last of September, and
                            the cheep rate at which horses are to be obtained from the Indians of the Rocky Mountains and West of them, reduces the
                            expences of transportation over this portage to a mere trifle. The navigation of the Kooskooske, the South East branch of
                            the Columbia itself is safe and good from the 1st. of April to the middle of August, by making three portages on the
                            latter; the first of which in descending is that of 1200 paces at the great falls of the Columbia, 261 mls. from the
                            Ocean, the second of two miles at the long narrows, six miles below the falls, and the 3rd. also of 2 miles at the great
                            rapids 65 miles still lower down. the tides flow up the Columbia 183 miles, or within seven miles of the great rapids,
                            thus far large sloops might ascend in safety, and vessels of 300 tons burthen could with equal safety reach the entrance
                            of the river Multnomah, a large Southern branch of the Columbia, which taking it’s rise on the confines of Mexico with
                            the Callarado and Apostles rivers, discharges itself into the Columbia 125 miles from it’s mouth.—from the head of tide
                            water to the foot of the long narrow the Columbia could be most advantageously navigated with large batteaux and from
                            thence upwards by perogues. the Missouri possesses sufficient debth of water as far as is specifyed for boats of 15 tons
                            burthen, but those of smaller capacity are to be prefered.—
                        We view this passage across the Continent as affording immense advantages to the fur trade, but fear that the
                            advantages which it offers as a communication for the productions of the East Indies to the United States and thence to
                            Europe will never be found equal on an extensive scale to that by way of the Cape of Goodhope; still we beleive that many
                            articles not bulky brittle nor of a very perishable nature may be conveyed to the United States by this rout with more
                            facility and at less expence than by that at present practiced.
                        The Missouri and all it’s branches from the Chyenne upwards abound more in beaver and Common Otter, than any
                            other streams on earth, particularly that proportion of them lying within the Rocky Mountains. The furs of all this
                            immence tract of country including such as may be collected on the upper portion of the River St. Peters Red river and the
                            Assenniboin with the immence country watered by the Columbia, may be conveyed to the mouth of the Columbia by the 1st of
                            August in each year and from thence be shiped to, and arrive in Canton earlier than the furs at present shiped from
                            Montreal annually arrive in London. The British N. West Company of Canada were they permitted by the United States might
                            also convey their furs collected in the Athabaske, on the Saskashawan, and South and West of Lake Winnipie by that rout
                            within the period before mentioned. thus the productions nine tenths of the most valuable fur country of America could be
                            conveyed by the rout proposed to the East Indies.—
                        In the infancy of the trade across the continent, or during the period that the trading establishments shall
                            be confined to the Missouri and it’s branches, the men employed in this trade will be compelled to convey the furs
                            collected in that quarter as low on the Columbia as tide water, in which case they could not return to the falls of the
                            Missouri untill about the 1st. of October, which would be so late in the season that there would be considerable danger of
                            the river being obstructed by ice before they could reach this place and consequently that the comodites brought from the
                            East indies would be detained untill the following spring; but this difficulty will at once vanish when establishments are
                            also made on the Columbia, and a sufficient number of men employed at them to convey annually the productions of the East
                            indies to the upper establishment on the Kooskooske, and there exchange them with the men of the Missouri for their furs,
                            in the begining of July. by this means the furs not only of the Missouri but those also of the Columbia may be shiped to
                            the East indies by the season before mentioned, and the comodities of the East indies arrive at St. Louis or the mouth of
                            the Ohio, by the last of September in each year.
                        Although the Columbia dose not as much as the Missouri abound in beaver and Otter, yet it is by no means
                            despicable in this rispect, and would furnish a valuable fur trade distinct from any other consideration. in addition to
                            the otter and beaver which it could furnish, there might be collected considerable quantities of the skins of three
                            speceis of bear affording a great variety of colours and of superior delicacy, those also of the tyger cat, several
                            species of fox, Martin and several others of an inferior class of furs, besides the valuable sea Otter of the coast.
                        If the government will only aid, even in a very limited manner, the enterprize of her Citizens I am fully
                            convinced that we shall shortly derive the benifits of a most lucrative trade from this source, and that in the course of
                            ten or twelve years a tour across the Continent by the rout mentioned will be undertaken by individuals with as little
                            concern as a voyage across the Atlantic is at present.—
                        The British N. West Company of Canada has for several years, carried on a partial trade with the Minnetares
                            Ahwayhaways and Mandans on the Missouri from their establishments on the Assinniboin at the entrance of Mouse river; at
                            present I have good reason for beleiving that they intend shortly to form an establishment near those nations with a view
                            to engroce the fur trade of the Missouri. the known enterprize and resources of this Company, latterly strengthened by an
                            union with their powerfull rival the X.Y. Company renders them formidable in that distant part of the continent to all
                            other traders; and in my opinion if we are to regard the trade of the Missouri as an object of importance to the United
                            States; the strides of this Company towards the Missouri cannot be too vigilantly watched nor too firmly and speedily
                            opposed by our government. The embarrasments under which the navigation of the Missouri at present labours from the
                            unfriendly dispositions of the Kancez, the several bands of Tetons, Assinniboins and those tribes that resort to the
                            British establishments on the Saskashawan is also a subject which requires the earliest attention of our government. As I
                            shall shortly be with you I have deemed it unnecessary here to detail the several ideas which have presented themselves to
                            my mind on those subjects, more especially when I consider that a thorough knowledge of the geography of the country is
                            absolutely necessary to their being undestood, and leasure has not yet permited us to make but one general map of the
                            country which I am unwilling to wrisk by the Mail.—
                        As a sketch of the most prominent features of our perigrination since we left the Mandans may not be
                            uninteresting, I shall indevour to give it to you by way of letter from this place, where I shall necessarily be
                            detained several days in order to settle with and discharge the men who accompanyed me on the voyage as well as to prepare
                            for my rout to the City of Washington.
                        We left Fort Clatsop where we wintered near the
                            entrance of the Columbia on the 27th. of March last, and arrived at the foot of the Rocky mountains on the 10th. of May
                            where we were detained untill the 24th. of June in consequence of the snow which rendered a passage over the those
                            Mountains impracticable untill that moment; had it not been for this detention I should ere this have joined you at
                            Monticello. In my last communication to you from the Mandans I mentioned my intention of sending back a canoe with a small
                            party from the Rocky Mountains; but on our arrival at the great falls of the Missouri on the 14th. of June 1805, in view
                            of that formidable snowey barrier, the discourageing difficulties which we had to encounter in making a portage of
                            eighteen miles of our canoes and baggage around those falls were such that my friend Capt. Clark and myself conceived it
                            inexpedient to reduce the party, lest by doing so we should lessen the ardor of those who remained and thus hazard the
                            fate of the expedition, and therefore declined that measure, thinking it better that the government as well as our friends
                            should for a moment feel some anxiety for our fate than to wish so much; experience has since proved the justice of our
                            dicision, for we have more than once owed our lives and the fate of the expedition to our number which consisted of 31
                            men.
                        I have brought with me several skins of the Sea Otter, two skins of the native sheep of America, five skins
                            and skelitons complete of the Bighorn or mountain ram, and a skin of the Mule deer beside the skins of several other
                            quadrupeds and birds natives of the countries through which we have passed. I have also preserved a pretty extensive
                            collection of plants, and collected nine other vocabularies.
                        I have prevailed on the great Cheif of the Mandan nation to accompany me to Washington; he is now with my
                            frind and colligue Capt. Clark at this place, in good health and sperits, and very anxious to proceede.—
                        With rispect to the exertions and services rendered by that esteemable man Capt. William Clark in the course
                            of late voyage I cannot say too much; if Sir any credit be due for the success of that arduous enterprize in which we have
                            been mututally engaged, he is equally with myself entitled to your consideration and that of our common country.
                        The anxiety which I feel in returning once more to the bosom of my friends is a sufficient guarantee that no
                            time will be unnecessarily expended in this quarter.—
                        I have detained the post several hours for the purpose of making you this haisty communication. I hope that
                            while I am pardoned for this detention of the mail, the situation in which I have been compelled to write will
                            sufficiently apologize for having been this laconic.
                        The rout by which I purpose traveling from hence to Washington is by way of Cahokia, Vincennes, Louisville
                            Ky, the Craborchard, Abington, Fincastle, Stanton and Charlottsville. any letters directed to me at louisville ten days
                            after the receipt of this will most probably meet me at that place. I am very anxious to learn the state of my friends in
                            Albemarle particularly whether my mother is yet living. I am with every sentiment of esteem Your Obt. and very Humble
                            servent.
                        
                            Meriwether Lewis Capt.
                            1st. US Regt. Infty.
                        
                        
                            N.B. the whole of the party who accompanyed me from the Mandans have returned in good health, which is
                                not, I assure you, to me one of the least pleasing considerations of the Voyage.
                        
                        
                        
                            M.L.
                        
                    